FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September 2012 EXCEL MARITIME CARRIERS LTD. (Translation of registrant's name into English) Par La Ville Place 14 Par-La-Ville Road Hamilton, HM JX, Bermuda (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-Fþ Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached hereto as Exhibit 1 is Management's Discussion and Analysis of Financial Condition and Results of Operation and consolidated financial statements and related information and data of Excel Maritime Carriers Ltd. (the "Company") as of and for the six month period ended June 30, 2012. This Report on Form 6-K is hereby incorporated by reference into the registration statement on Form F-3 (File No 333-168568, as amended) filed by the Company with the U.S. Securities and Exchange Commission. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS Matters discussed in this document may constitute forward-looking statements. The Private Securities Litigation Reform Act of 1995 provides safe harbor protections for forward-looking statements in order to encourage companies to provide prospective information about their business. Forward-looking statements include statements concerning plans, objectives, goals, strategies, future events or performance, and underlying assumptions and other statements, which are other than statements of historical facts. Please note in this document, "we", "us", "our", "the Company", and "Excel" all refer to Excel Maritime Carriers Ltd. and its wholly owned subsidiaries and majority owned subsidiary. Excel Maritime Carriers Ltd., or the Company, desires to take advantage of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 and is including this cautionary statement in connection with this safe harbor legislation. This document and any other written or oral statements made by us or on our behalf may include forward-looking statements, which reflect our current views with respect to future events and financial performance. The words "believe", "anticipate", "intends", "estimate", "forecast", "project", "plan", "potential", "will", "may", "should", "expect" and similar expressions identify forward-looking statements. The forward-looking statements in this document are based upon various assumptions, many of which are based, in turn, upon further assumptions, including without limitation, managements examination of historical operating trends, data contained in our records and other data available from third parties. Although we believe that these assumptions were reasonable when made, because these assumptions are inherently subject to significant uncertainties and contingencies which are difficult or impossible to predict and are beyond our control, we cannot assure you that we will achieve or accomplish these expectations, beliefs or projections. In addition to these important factors and matters discussed elsewhere herein and in the documents incorporated by reference herein, important factors that, in our view, could cause actual results to differ materially from those discussed in the forward-looking statements include the strength of world economies and currencies, general market conditions, including fluctuations in charter hire rates and vessel values, changes in the Company's operating expenses, including bunker prices, drydocking and insurance costs, performance of their obligations by counterparties to our charters, our ability to obtain any necessary financing or to comply with covenants therein, changes in governmental rules and regulations, changes in income tax legislation or actions taken by regulatory authorities, potential liability from pending or future litigation, general domestic and international political conditions, potential disruption of shipping routes due to accidents or political events, and other important factors described from time to time in the reports filed by the Company with the U.S. Securities and Exchange Commission, or the SEC. Exhibit 1 MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following is a discussion of our financial condition at June 30, 2012 and December 31, 2011 and our results of operations comparing the six months ended June 30, 2012 with the six months ended June 30, 2011. You should read this section in conjunction with the unaudited interim consolidated financial statements including the related notes to those financial statements included elsewhere in this report. This discussion includes forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from those anticipated in these forward-looking statements as a result of many factors, such as those set forth in the "Risk Factors" section of the Company's Annual Report on Form 20-F filed on March 30, 2012. With the exception of the risk factors discussed below, there have been no material changes from the "Risk Factors" previously disclosed in our Form 20-F for the year ended December 31, 2011. Because the Public Company Accounting Oversight Board is not currently permitted to inspect our independent accounting firm, you may not benefit from such inspections. Auditors of U.S. public companies are required by law to undergo periodic Public Company Accounting Oversight Board (PCAOB) inspections that assess their compliance with U.S. law and professional standards in connection with performance of audits of financial statements filed with the Commission. Certain European Union countries, including Greece, do not currently permit the PCAOB to conduct inspections of accounting firms established and operating in such European Union countries, even if they are part of major international firms. Accordingly, unlike for most U.S. public companies, the PCAOB is prevented from evaluating our auditor's performance of audits and its quality control procedures, and, unlike shareholders of most U.S. public companies, we and our shareholders are deprived of the possible benefits of such inspections. The charter market has deteriorated substantially over the last years, and future deterioration of the charter market would adversely affect our results of operations In February 2012, the BDI dropped to a 26-year low, owing to a combination of weak vessel demand and further increases in supply.This deterioration of the market has adversely affected our results of operations, and any further deterioration will have additional adverse effects and could have serious consequences to our financial condition and results of operations.Although we reached an agreement (described in more detail below) with all the lenders under the Nordea credit facility on an amendment of the amortization schedule, the collateral value clause and certain of the financial covenants (effective as of January 1, 2012) of the facility for a period from March 30, 2012 through December 31, 2013, which improved our debt maturity profile and permitted us to respond to the weak charter conditions then prevailing in the market and the associated volatility in the vessels' market values, the market has not improved and the market outlook remains negative on short term. Any further deterioration of the charter market may bring charter rates to unsustainable levels below the Company's fixed costs and may lead the Company's board of directors to explore further options available to the Company, including the restructuring of existing debt and other obligations as well as existing contracts, the extension of payments, and every other available optionAny such steps by the Company may cause the price of our common stock to further decline significantly. Overview We are a provider of worldwide seaborne transportation services for drybulk cargo, including, among others, iron ore, coal and grain, collectively referred to as "major bulks," and steel products, fertilizers, cement, bauxite, sugar and scrap metal, collectively referred to as "minor bulks." Our fleet is managed by one of our wholly-owned subsidiaries, Maryville Maritime Inc. Currently, we own a fleet of 40 vessels (including one vessel owned through a joint venture in which we hold a 71.4% interest) and, together with seven vessels under bareboat charters, operate a fleet of 47 vessels (seven Capesize, 14 Kamsarmax, 21 Panamax, two Supramax and three Handymax vessels) with a total carrying capacity of approximately 4.1 mil­lion dwt. 1 We deploy our vessels on a mix of period time charters and spot charters according to our assessment of mar­ket conditions, adjusting the mix of these charters to take advantage of the relatively stable cash flow and high utili­zation rates associated with period time charters or to profit from attractive spot charter rates during periods of strong charter market conditions. As of September 6, 2012, 32 of the vessels in our fleet were employed under period time charters, while 15 operated in the spot market. We believe that our customers enter into period time and spot charters with us because of the quality of our ves­sels and our record of safe and efficient operations. As of September 6, 2012, we have secured contract coverage for 100% and 84%, respectively, of the available days of our Capesize vessels and Kamsarmax/Panamax vessels for the year ending December 31, 2012. With respect to the entire fleet, 86% of the available days of 2012 have been fixed, 20% of which under contracts which offer an upside potential through profit sharing arrangements or index-linked structures and hedge against downside price ri­sk through floor protection. In the six month period ended June 30, 2012, we generated voyage revenues of approximately $127.2 million compared to $189.2 million in the corresponding period in 2011. In the six month period ended June 30, 2012, our revenues were nega­tively impacted by the weaker market environment, as daily charter rates and vessel values continued to be adver­sely affected by the increased tonnage that entered the market during 2011 and 2012. In the six month period ended June 30, 2012, we had an operating loss of approximately $35.7 million compared to an operating income of $4.6 million in the corresponding period in 2011, primarily due to the shipping market weakening. In the same period, we generated $4.2 million of cash from ope­rating acti­vities compared to respective cash of $71.4 million in the six month period ended June 30, 2011. In March 2012, we reached an agreement with all the lenders under the Nordea credit facility on the amendment, for a period from March 30, 2012 through December 31, 2013, of the amortization schedule, the collateral value clause and certain of the financial covenants (effective as of January 1, 2012) of the facility in order to improve our debt maturity profile and respond to the weak charter conditions prevailing in the market and the associated volatility in the vessels' market values. In accordance with such amendment, the loan repayment schedule was modified to al­low for, at our option, the defer­ral of the repayment of principal amount of up to $100.0 million, originally scheduled for 2012 and 2013, to the balloon payment at the end of the facility's term in 2016. Under the amendment, we are required to raise at least $30.0 million in new equity by December 31, 2012.Following the amendment to the Nordea fa­cility, we reached agreements with each of Credit Suisse, DVB and ABN to simi­larly amend a number of financial covenants under the respective credit facilities. As of September 6, 2012, an amount of $48.6 million, representing the loan installments originally due on April 2, 2012 and July 2, 2012, was deferred to the balloon payment of the Nordea facility in April 2016. In connection with the loan amendment and the equity offering we undertook thereunder, on March 29, 2012, we entered into an agreement (the "Back Stop Agreement") with certain entities affiliated with the family of the Chairman of our Board of Directors, under which such entities deposited $20.0 million as required under the loan amendment into an escrow account set up for that purpose and have committed to purchase capital stock of the Company up to the total amount deposited in the escrow account in the event that we do not raise the amount required through equity offerings. (For more information on the Loan Amendments and the Back Stop Agreement, please refer to "Item 5 – Operating and Financial Review and Prospects – Recent Developments" in our annual report on Form 20-F for the fiscal year ended December 31, 2011 filed with the SEC on March 30, 2012.) In addition, on May 7, 2012, we entered into separate sales agreements with each of Deutsche Bank Securities Inc. and Knight Capital Americas, L.P., as sales agents, under which we may sell an aggregate of up to $35.0 million in gross proceeds of our Class A common stock par value $0.01 from time to time. The sales agents may sell the common stock in privately negotiated transactions or transactions deemed to be "at- the- market offerings" ("ATM Offering") (including sales made directly on the New York Stock Exchange (NYSE), on any other existing trading market for our Class A common stock or to or through a market maker). We will pay the sales agents a commission equal to 2.5% of the gross proceeds of the sales price of all Class A common stock sold through them as sales agents. As of August 24, 2012, we sold 5,831,139 Class A common stock par value $0.01 through the ATM Offering discussed above, resulting in net proceeds of $4.0 million, after deducting issuance costs of $0.3 million, including sales agents' commissions of 2.5% and other issuance expenses of $0.2 million. 2 On June 21, 2012, the Company received notice from the NYSE that it is no longer in compliance with the NYSE's continued listing standards because the average closing price of the Company's common stock was less than $1.00 per share over a consecutive 30 trading-day period. On July 16, 2012, the Company informed the NYSE that intends to cure this deficiency in accordance with the NYSE rules. In order to ensure that the Company can continue to rely on certain provisions of Greek law relating to its tax exempt status and its treatment as a corporation under Greek law, we have recently separated our ship-owning business from our chartering business and, in connection with such separation, implemented an internal reorganization that resulted in changes to our corporate structure. As a result of the reorganization, Bird Acquisition Corp., which is currently conducting our chartering business through its ownership interest in the chartering subsidiaries, together with such chartering subsidiaries, have been released from their obligations under our existing credit facilities. On August 28, 2012, Mr. Hans Mende resigned from his position as director of the Company effective as of that date. Operating Results The following table sets forth our selected historical consolidated financial data and other operating information at the dates and for the periods shown. Selected Historical Financial Data and Other Operating Information Six months ended June 30, STATEMENT OF OPERATIONS DATA: (In thousands of U.S. Dollars, except for share and per share data) Voyage revenues $ $ Time charter amortization Revenues from managing related party vessels 17 - Voyage expenses ) ) Charter hire expense ) ) Charter hire amortization ) - Commissions – related parties ) ) Vessel operating expenses ) ) Depreciation ) ) Dry docking and special survey costs ) ) General and administrative expenses ) ) Gain on sale of vessel - Operating income /(loss) ) Interest and finance costs, net ) ) Losses on derivative financial instruments ) ) Foreign exchange gains /(losses) ) Other, net US source income taxes ) ) Net loss ) ) Income earned by non-controlling interest ) ) Net loss attributable to Excel $ ) $ ) 3 Selected Historical Financial Data and Other Operating Information Six months ended June 30, Losses per common share, basic $ ) $ ) Weighted average number of shares, basic Losses per common share, diluted $ ) $ ) Weighted average number of shares, diluted December 31, 2011 June 30, 2012 BALANCE SHEET DATA, at end of period: (In thousands of U.S. Dollars) Cash and cash equivalents $ $ Current assets, including cash Fixed assets, net Total assets Current liabilities, including current portion of long-term debt Totallong-term debt, excluding current portion Total stockholders' equity Six months ended June 30, OTHER FINANCIAL DATA: (In thousands of U.S. Dollars, except fleet data and average daily results) Net cash provided by operating activities $ $ Net cash used in investing activities ) ) Net cash used in financing activities ) ) ADJUSTED EBITDA (1) $ $ FLEET DATA: Average number of vessels (2) Available days for fleet (3) Calendar days for fleet (4) Fleet utilization (5) % % AVERAGE DAILY RESULTS: Time charter equivalent rate (6) $ $ Vessel operating expenses(7) General and administrative expenses (8) Total vessel operating expenses (9) 4 (1) Adjusted EBITDA represents net loss attributable to us plus net interest and finance costs, depreciation and taxes, eliminating the effect of stock-based compensation, gains or losses on the sale of vessels, amortization of deferred time charter assets and liabilities and unrealized gains or losses on derivatives, which are significant non-cash items. Drydocking and special survey costs are also included in the Adjusted EBITDA for comparability purposes, as a number of our peers use the deferral method of accounting for such costs. Management uses Adjusted EBITDA as a performance measure. We believe that Adjusted EBITDA is useful to investors, because the shipping industry is capital intensive and may involve significant financing costs. Adjusted EBITDA is not a measure of financial performance under U.S. GAAP, (non-GAAP measure), and does not represent and should not be considered to be an alternative to net income, operating income or any other indicator of a company's operating performance required by U.S. GAAP. Our calculation of Adjusted EBITDA may not be the same as that used by other companies in the shipping or other industries. The table below provides a reconciliation of our Adjusted EBITDA to net loss: Six months ended June 30, (In thousands of U.S. Dollars) Net loss attributable to Excel $ ) $ ) Interest and Finance costs, net(a) Depreciation Dry dock and special survey costs Unrealized derivative financial instrumentsgains ) ) Time charter revenue amortization, net of charter hire amortization expense ) Stock based compensation Gain on sale of vessel ) - U.S. source income taxes Adjusted EBITDA $ $ (a) This amount includes loan interest incurred on our credit facilities (including the effects of the realized inflows/outflows of our interest rate derivative financial instruments), the amortization of financing fees associated with these facilities, the Back Stop Agreement expense, other finance expenses and interest earned on our deposits. (2) Average number of vessels is the number of vessels that constituted our fleet for the relevant period, as measured by the sum of the nu­mber of calendar days each vessel was a part of our fleet during the period divided by the number of calendar days in that period. (3) Available days are the total calendar days we possessed the vessels in our fleet during the relevant period after subtracting off hire days associated with major repairs, drydockings or special or intermediate surveys. (4) Calendar days are the total days we possessed the vessels in our fleet during the relevant period including off hire days associated with major repairs, drydockings or special or intermediate surveys. (5) Fleet utilization is the percentage of time that our vessels were available for revenue generating available days, and is determined by dividing available days by fleet calendar days for the relevant period. (6) TCE is a measure of the average daily revenue performance of a vessel on a per voyage basis. Our method of calculating the TCE rate is consistent with industry standards and is determined by dividing voyage revenues (net of voyage expenses) by available days for the relevant time period. The TCE rate is not a measure of financial performance under U.S. GAAP, (a non-GAAP measure), and may not be comparable to similarly titled measures of other companies. However, TCE is a standard shipping industry performance measure used primarily to compare period-to-period changes in a ship­ping company's performance despite changes in the mix of charter types (i.e., spot voyage charters, period time charters and bareboat charters) under which the vessels may be employed between the periods. The following table reflects the calculation of our TCE rates for the periods presented: Six months ended June 30, (In thousands of U.S. dollars, except for time charter equivalent rate and available days) Voyage revenues Voyage expenses and commissions to related parties ) ) Time Charter Equivalent Revenues $ $ Available days for fleet Time Charter Equivalent Rate $ $ 5 (7)Daily vessel operating expenses, which include crew costs, provisions, deck and engine stores, lubricating oil, insurance, maintenance and repairs are calculated by dividing vessel operating expenses by fleet calendar days for the relevant time period. (8)Daily general and administrative expenses are calculated by dividing general and administrative expenses, including foreign exchange differences, by fleet calendar days for the relevant time period. (9) Total vessel operating expenses, or TVOE, is a measurement of our total expenses associated with operating our vessels. TVOE is the sum of vessel operating expenses and general and administrative expenses. Daily TVOE is the sum of dai­ly vessel operating expenses and daily general and administrative expenses. Principal factors impacting our results of operations and financial condition and key performance indicators Our results of operations are affected by various factors. The principal factors that have impacted the business during the fiscal periods presented in the following discussion and analysis and that are likely to continue to impact our business are the following: · The cyclical nature of the industry and its impact on charter rates and vessel values; · The cost of capital driven by the availability of global credit. Because these factors are beyond our control and they have historically been vo­latile, past performance is not necessarily indicative of future performance and it is difficult to predict future perfor­ma­nce with any degree of certainty. Cyclical nature of the industry The freight and hire rates that we are able to charge impact our profitability. The drybulk shipping industry is cyclical with attendant volatility in charter hire rates and profitability. The drybulk industry has often been characterized by periods of imbalances between supply and demand, causing charter hire rates to be volatile. The degree of charter hire rate volatility among different types of drybulk vessels has varied widely, and charter hire rates for drybulk vessels have significantly declined since 2008. Fluctuations in charter rates result from changes in the supply and demand for vessel capacity and changes in the supply and demand for the major commodities carried by sea internationally. Because the factors affecting the supply and demand for vessels are outside of our control and are unpredictable, the nature, timing, direction and degree of changes in industry conditions are also unpredictable.However, overall the rates for drybulk vessels have been in a significant down cycle since 2008, and the BDI reached a 26-year low in February 2012.A significant deterioration of the market can bring charter rates to unsustainable levels below our fixed costs. Our fleet deployment strategy seeks to maximize charter revenue throughout industry cycles while maintaining cash flow stability. We intend to achieve this through a balanced portfolio of spot charters, which generally last from several days to several weeks, and period time charters, which can last up to several years. Our gross reve­nues consist primarily of (i) hire earned under time charter contracts, where charterers pay a fixed daily hire and any profit share over a daily hire base rate, where applicable; or (ii) amounts earned under voyage charter contracts, where charterers pay a fixed amount per ton of cargo carried. Gross revenues are also affected by the proportion between voyage and time charters, since revenues from voyage charters are generally higher than equivalent time charter hire revenues, as they are of a shorter duration and cover all costs relating to a given voyage, including port expenses, canal dues and fuel (bunker) costs. Accordingly, period-to-period comparisons of gross revenues are not necessarily indicative of the fleet's performance. We believe that the time charter equivalent per vessel, or TCE, which is defined as gross revenue per day less commissions and voyage costs, provides a more accurate measure for comparison. 6 Cost of capital We operate in a capital-intensive industry, which requires extensive investment in revenue-producing assets. Much of this investment is funded through long-term financing. Our loans, with the exception of our $150.0 million 1.875% Unsecured Convertible Senior Notes due 2027, bear interest at rates that fluctuate with the financial markets. We are exposed to interest rate fluctuations associated with our variable rate borrowings, and our objective is to manage the impact of such fluctuations on earnings and cash flows of our borrowings. In this respect, we use interest rate swaps in an effort to manage net exposure to interest rate fluctuations related to our borrowings and to lower our overall borrowing costs. As of June 30, 2012, we had four interest rate swaps outstanding with a total notional amount of approximately $508.3 million. Our overall borrowing cost is affected by changes in the general level of interest rates, particularly London Interbank Offered Rate, or LIBOR. The following table sets forth the sensitivity of our long-term debt including the effect of our interest rate swap agreements in U.S. dollars to a 100 basis points increase in LIBOR during the next five years on the same basis. Net Difference in Earnings and Cash Flows (in $ millions): Year Amount July 1, 2012 to June 30, 2013 July 1, 2013 to December 31, 2013 Year ending December 31, 2014 Year ending December 31, 2015 Year ending December 31, 2016 Year ending December 31, 2017 In addition to the above principal factors and key performance indicators, the following measures should be considered when analyzing trends in our results of operations: · Voyage expenses; · Vessel operating expenses; · Drydocking and special survey costs; · General and administrative expenses; · Time charter amortization-revenue and charter hire amortization-expense; and · Depreciation. Voyage Expenses Voyage expenses consist of all costs relating to a specific voyage, including port expenses, canal dues, fuel costs, net of gains or losses from the sale of bunkers to charterers, and commissions. Under voyage charters, the owner of the vessel pays such expenses whereas, under time charters, the charterer pays such expenses excluding commissions. Therefore, voyage expenses can fluctuate significantly from period to period depending on the type of charter arrangement. 7 Vessel Operating Expenses Vessel operating expenses consist primarily of crewing, repairs and maintenance, lubricants, victualling, stores, spares and insurance expenses. The vessel owner is responsible for all vessel operating expenses under voyage charters and time charters. Our vessel operating expenses have historically been increased as a result of the enlargement of our fleet. Other factors beyond our control, some of which may affect the shipping industry in general, including, for instance, developments relating to market prices for insurance and crew wages, may also cause these expenses to increase. Drydocking and Special Survey Costs Drydocking and special survey costs relate to our regularly scheduled maintenance program necessary to preserve the quality of our vessels as well as to comply with international shipping standards and environmental laws and regulations. Management anticipates that vessels will undergo drydock and special survey every two and a ha­lf years and five years, respectively. These costs are expensed as incurred. The cost incurred per annum varies depending on the number of vessels that undergo drydocking and special surveys as well as the nature of services that are necessary for each survey. General and Administrative Expenses Our general and administrative expenses include onshore vessel administrative related expenses such as legal and professional expenses and payroll and expenses relating to our executive officers and office staff, office rent and expenses, directors' fees, and directors and officers insurance.General and administrative expenses include also the amortization of our stock-based compensation. Time Charter Amortization-Revenue and Charter Hire Amortization-Expense Where we identify any assets or liabilities associated with the acquisition of a vessel, we record all such identified assets or liabilities at fair value. Fair value is determined by reference to market data. We value any asset or liability arising from the market value of the time charters assumed when a vessel is acquired. The amount to be re­corded as an asset or liability at the date of vessel delivery is based on the difference between the current fair value of a charter with similar characteristics as the time charter assumed and the net present value of future contractual ca­sh flows from the time charter contract assumed.Any difference is capped at the vessel's fair values on a charter-free basis. When the net present value of the time charter assumed is greater than the current fair value of such charter, the difference is recorded as an asset; otherwise, the difference is recorded as liability. Such assets, so long re­co­ve­ra­bility tests support their carrying values, and liabilities are amortized as an expense or revenue, respectively over the remaining period of the time charters acquired. Depreciation Vessel acquisition cost and subsequent improvements are depreciated on a straight-line basis over the remaining useful life of each vessel, estimated to be 28 years from the date of construction. In computing vessel depreciation, the estimated salvage value ($200 per light weight ton) is also taken into consideration. We do not expect these assumptions to change in the near future. Our depreciation charges have increased in recent periods due to the enlargement of our fleet and will continue to grow, to the extent our fleet expands. Depreciation of office furni­ture and equipment is calculated on a straight line basis over the estimated useful life of the specific asset placed in service, which ranges from three to nine years. 8 Other General Economic Factors Effect of exchange rate fluctuations We generate all of our revenue in U.S. Dollars. The majority of our operating expenses and management expenses are in U.S. Dollars and we have historically incurred a portion, ranging between approximately 20% and 25%, of our operating expenses in cur­re­ncies other than the U.S. Dollar, the majority being denominated in Euro. This difference could lead to fluctua­tions in net income/loss due to changes in the value of the U.S. Dollar relative to other currencies. Inflation risk on our expenses Although inflation has had a moderate impact on our fleet's operating and voyage expenses, as well as, corporate overheads in recent years, management does not consider inflation to be a significant risk to our operating results in the current and foreseeable economic environment. However, in the event that inflation becomes a significant factor in the global economy, inflationary pressures would result in increased operating, voyage and financing costs. Results of Operations Six months ended June 30, 2012 compared to the six months ended June 30, 2011 Voyage revenues Voyage revenues decreased by $62.0 million, or 32.8%, to $127.2 million in the six month period ended June 30, 2012, compared to $189.2 million for the six month period ended June 30, 2011.The decrease reflects the weakened market conditions that prevailed during the six month period ended June 30, 2012 as compared to the respective period of 2011, which resulted in lower rates earned by our vessels operating in the spot market. In particular, the average BDI for the six month period ended June 30, 2012 was 943 compared to 1,372 for the six month period ended June 30, 2011. In addition, the decrease of our fleet available days from 8,589 in the six month period ended June 30, 2011 to 8,151 days in the respective period of 2012 also affected the decrease in voyage revenues. Time charter equivalent per ship per day for the six months ended June 30, 2012 amounted to $13,446 compared to time charter equivalent per ship per day of $19,279 for the six months ended June 30, 2011. Time charter amortization Time charter amortization, which relates to the amortization of unfavorable time charters that were recognized at fair value upon the acquisition of Quintana Maritime Ltd., amounted to $1.9 million in the six month period ended June 30, 2012 compared to $1.7 million for the six month period ended June 30, 2011. Voyage expenses and commissions to related parties Voyage expenses decreased by $5.4 million, or 25.0%, to $16.2 million for the six month period ended June 30, 2012, compared to $21.6 million for the six month period ended June 30, 2011.The decrease was mainly driven by decreased commissions as a result of decreased voyage revenues and to a lesser extent by decreased fuel (bunkers) costs and port and other expenses related to the voyage charters operated during the six month period ended June 30, 2012 which were significantly fewer than the voyage charters operated during the respective period in 2011. In particular, during the six month periods ended June 30, 2012 and 2011, the Company's vessels operated for approximately 122 and 479 days, respectively, under voyage charters. Third party commissions decreased by $3.0 million or 36.1% to $5.3 million in the six month period ended June 30, 2012, compared to $8.3 million for the six month period ended June 30, 2011 as discussed above. In line with the decrease in third party commissions, Commissions charged by related parties decreased by $0.7 million or 33.3%, to $1.4 million for the six month period ended June 30, 2012, compared to $2.1 million for the six month period ended June 30, 2011. 9 Charter hire expense Charter hire expense, representing bareboat hire for the seven vessels we charter-in under bareboat charters, amounted to $16.4 million and $16.3 million for the six month periods ended June 30, 2012 and 2011, respectively. Charter hire amortization Charter hire amortization, which relates to the favorable bareboat charters that were fair valued upon the acquisition of Quintana Maritime Ltd, amounted to $19.8 million for the six month periods ended June 30, 2011. Following the full write-off of the related intangible assets in late 2011, there is no charter hire amortization affecting our results of operations for the six month period ended June 30, 2012. Vessel operating expenses Vessel operating expenses decreased by $2.7 million or 6.3% to $40.2 million for the six month period ended June 30, 2012 compared to $42.9 million for the six month period ended June 30, 2011. The decrease is mainly attributable to cost savings and the decrease in the number of vessels operated from an average of 48.2 vessels for the six month period ended June 30, 2011 to 47 vessels for the six month period ended June 30, 2012. In addition, the vessel sold (Marybelle) during the six months ended June 30, 2011 was one of our older vessels which usually incur more operating costs than our younger vessels. Daily vessel operating expenses per vessel decreased to $4,694 for the six months ended June 30, 2012, compared to $4,917 for the respective period in 2011. Depreciation Depreciation expense, which includes depreciation of vessels and depreciation of office furniture and equipment, remained at the same level of $63.7 million for the six month periods ended June 30, 2012 and 2011. Although during the six month period ended June 30 , 2012 the average number of vessels decreased as compared to the respective period in 2011, the depreciation expense of the vessel sold (Marybelle) accounted for only 0.3% of the depreciation expense for the six month period ended June 30, 2011. Dry-docking and special survey costs During the six month period ended June 30, 2012, we incurred dry-docking and special survey costs of approximately $12.3 million on 13 vessels of our fleet compared to $4.3 million on 8 vessels of our fleet in the six month period ended June 30, 2011. As discussed above, management anticipates that vessels will undergo drydock and special survey every two and a ha­lf years and five years, respectively. Therefore, period to period variations of such costs relate mainly to the number of vessels undergoing such surveys in accordance with the Company's fleet survey plan. General and Administrative Expenses General and administrative expenses decreased by $2.4 million, or 14.0%, to $14.7 million for the six month period ended June 30, 2012 compared to $17.1 million for the six month period ended June 30, 2011. Our general and administrative expenses include salaries and other related costs of the executive officers and other employees, office rent, legal and auditing costs, regulatory compliance costs and other miscellaneous office expenses.Stock-based compensation to employees for the six months ended June 30, 2012 was $1.6 million as compared to stock based compensation to employees of $3.3 million for the corresponding period in 2011 and is included in the above amounts. As at June 30, 2012, the total unrecognized cost related to these awards was $3.2 million which will be recognized through April 1, 2014. Excluding those amounts, general and administrative expenses decreased by $0.7 million or 5.1% to $13.1 million in the six months ended June 30, 2012 from $13.8 million for the respective period in 2011. 10 Interest and finance costs, net Interest and finance costs, net, which include interest and finance costs and interest income, increased by $15.6 million, or 105.4%, to $30.4 million in the six month period ended June 30, 2012 compared to $14.8 million for the respective period in 2011. The increase is primarily attributable to the increase in borrowing cost following the loan amendments of July 2011 and March 2012 and the resulting increase in the loan margins as well as to finance charges incurred in connection with the Back Stop Agreement. In particular, the average interest rate (including the margin) of the loans outstanding during the six month periods ended June 30, 2011 and 2012 was 1.8% and 3.2%, respectively, excluding our 1.875% Convertible Notes. In addition, interest and finance costs, net for the six month period ended June 30, 2012 includes an expense of $6.4 million relating to the valuation of the Back Stop Agreement. Losses on derivative financial instruments Losses on derivative financial instruments amounted to $3.6 million for the six month period ended June 30, 2012 compared to losses of $5.7 million in the six month period ended June 30, 2011.Realized losses on derivative financial instruments for the six month period ended June 30, 2012 decreased by $0.6 million to $10.1 million compared to realized losses of $10.7 million in the six month period ended June 30, 2011. Unrealized gains for the six month period ended June 30, 2012 amounted to $6.5 million compared to unrealized gains of $5.0 million in the six month period ended June 30, 2011, and they are attributable to the mark-to-market valuation of interest rate swaps that do not qualify for hedge accounting. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations is based upon our unaudited interim consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States, or U.S. GAAP. The preparation of those financial statements requires us to make estimates and judgments that affect the reported amounts of assets and liabilities, revenues and expenses and related disclosure at the date of our financial statements. Actual results may differ from these estimates under different assumptions and conditions. Critical accounting policies are those that reflect significant judgments of uncertainties and potentially result in materially different results under different assumptions and conditions. There have been no material changes from the "Critical Accounting Policies" previously disclosed in Excel Maritime Carriers Ltd.'s Audited Consolidated Financial Statements for the year ended December 31, 2011, filed with the SEC on Form 20-F dated March 30, 2012. There are no recently issued accounting standards that we believe will have a material impact on our financial position, results of operations or cash flows. Recent Developments Deferral Notice: On June 20, 2012, we exercised our option to defer in full the loan installment of $24.3 million, originally due on July 2, 2012, to the balloon payment of our Nordea facility in April 2016. Loan payments: Subsequent to June 30, 2012, we paid total regular loan installments amounting to $1.6 million. Sale of shares: Subsequent to June 30, 2012, we sold 1,816,213 Class A common stock par value $0.01 through our ATM Offering, resulting in estimated net proceeds of $1.0 million, after deducting issuance costs of $0.04 million, including sales agents' commissions of 2.5% and other issuance expenses of $0.01 million. Issuance of shares: In connection with the internal reorganization discussed under "Overview" above, we issued to Point Holdings Ltd. and Bird Acquisition Corp., our then intermediate holding companies, 1,501,000 and 2,471,400 shares of our Class A common stock, respectively. 11 Liquidity and Capital Resources As of June 30, 2012, we had $92.1 million in cash and restricted cash, of which $27.2 million consisted of cash and cash equivalents, and $64.9 million was restricted cash. As of June 30, 2012, we had no ad­­­­­ditional borrowing capacity under our existing credit facilities. In addition, our existing loan agreements limit our abi­lity to incur additional indebtedness. Our primary liquidity needs are to fund financing expenses, debt repayment, vessel operating expenses and general and administrative expenses. We anticipate that our primary sources of funds will be the existing cash and ca­­­sh equivalents, cash from operations, cash re­sources being conserved by de­ferring to the balloon payment at the end of the term of the Nordea facility in 2016 the repayment of one or more principal installments falling due in fiscal 2012 and 2013 and the proceeds from the equity financing we undertook to comple­te in connection with the Nordea facility amendment that we agreed with our lenders in March 2012. As of June 30, 2012, we issued 4,014,926 Class A common stock par value $0.01 through our ATM Offering. The net proceeds, after deducting issuance costs of $0.3 million, including sales agents' commissions of 2.5% and other issuance expenses of $0.2 million, amounted to $3.1 million. As of June 30, 2012, an amount of up to $31.6 million of gross proceeds is still to be offered through December 31, 2012. We expect that our sources of funds will be sufficient to fund the operations of our fleet, including our working capital, for a reasonable period of time. However, in the event of a prolonged weakness in rates or a significant further drop in rates, beyond current expectations, we may consider additional actions such as raising additional equity capital, selling assets or seeking mo­di­fications or waivers of our bank arrangements. In that respect, our management is in continuous contact with our lending banks.In addition, our board of directors may explore further options available to the Company, including the restructuring of existing debt and other obligations as well as existing contracts, the extension of payments, and every other available option. Cash Flows Our cash and cash equivalents decreased to $27.2 million as of June 30, 2012 compared to $53.7 million as of December 31, 2011. The decrease was the result of the shortfall between the net cash of $4.2 million generated from operating activities and the net cash of $30.7 million used in financing activities. Operating Activities The net cash from operating activities decreased by $67.2 million to $4.2 million during the six months ended June 30, 2012, compared to net cash from operating activities of $71.4 million during the same period of 2011. This decrease in net cash from operating activities is primarily attributable to the general decrease in the rates prevailing in the shipping market. Investing Activities Net cash used in investing activities was $0.06 million during the six month period ended June 30, 2012. Net cash used in investing activities was $8.6 million during the six month period ended June 30, 2011 which is mainly a result of $18.3 million, representing our capital expenditures for the new-building vessel Mairaki, as offset by $9.9 million, representing proceeds received from the sale of vessel Marybelle. In addition, during the six month period ended June 30, 2011, an amount of $1.5 million had been advanced by the buyers of vessel Lady which was held in a joint escrow account until the vessel's delivery to her new owners that took place on August 9, 2011. 12 Financing Activities Net cash used in financing activities was $30.7 million for the six months ended June 30, 2012 which was the result of loan repayments and expenses and the increase in restricted cash of $1.4 million, partly offset by proceeds of $3.1 million received from our ATM offering. Net cash used in financing activities was $68.9 million for the six months ended June 30, 2011 which was mainly the result of $75.4 million of loan repayments and increase in restricted cash of $9.6 million offset by loan drawdown of $16.1 million. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Foreign Currency Risk Please see "Principal factors impacting our results of operations and financial condition and key performance indicators". Inflation Risk Please see "Principal factors impacting our results of operations and financial condition and key performance indicators". Interest Rate Risk Please see "Principal factors impacting our results of operations and financial condition and key performance indicators". Concentration of Credit Risk Financial instruments, which potentially subject us to significant concentrations of credit risk, consist principally of cash and cash equivalents, trade accounts receivable and derivative contracts (mainly interest rate swaps). We place our cash and cash equivalents, consisting mostly of deposits, with reputable financial institutions. We perform periodic evaluations of the relative credit standing of those financial institutions. We limit our credit risk with accounts receivable by performing ongoing credit evaluations of our customers' financial condition. We do not obtain rights to collateral to reduce our credit risk. We are exposed to credit risk in the event of non-performance by counter parties to derivative instruments; however, we limit our exposure by diversifying among counter parties considering their credit ratings. 13 CAPITALIZATION The following table sets forth our consolidated capitalization at June 30, 2012: · on an actual basis; · on an adjusted basis to give effect to (i) the payment on July 6, 2012 and July 27, 2012 of scheduled loan principal installments totaling $1.6 million; (ii) the issuance of 1,816,213 shares of our Class A common stock par value $0.01 through our ATM Offering, resulting in net proceeds of $1.0 million after deducting issuance costs of $0.04 million, including sales agents' commissions of 2.5% and other accrued issuance expenses of $0.01 million and (iii) the issuance of 3,972,400 shares of our Class A common stock par value $0.01 in the shares exchange as part of our internal reorganization and the corresponding presentation under treasury stock; · on a further adjusted basis to give effect to the issuance and sale of the remaining $30.6 million of our Class A common stock pursuant to our ATM Offering at an assumed offering price of $0.43 per share, which was the last reported closing price of our common stock on September 6, 2012 resulting in net proceeds of $29.5 million after deducting estimated issuance costs of $1.1 million, including sales agents' commissions of 2.5% and expected other issuance expenses of $0.4 million. There have been no significant changes to our capitalization since June 30, 2012, as so adjusted. 14 As of June 30, 2012 Actual As adjusted As further adjusted (in thousands of U.S .dollars) Total Cash(1) DEBT: Current portion of long-term debt (secured and guaranteed) Total long-term debt, net of current portion (secured and guaranteed) 1.875%convertible senior notes due 2027 (unsecured) Total debt(2) STOCKHOLDERS' EQUITY: Preferred stock, $0.1 par value: 5,000,000 shares authorized, none issued - - - Common Stock, $0.01 par value; 994,000,000 Class A shares and 1,000,000 Class B shares authorized; 92,835,929 Class A shares and 230,746 Class B shares, issued and outstanding (actual); 98,624,542 Class A shares and 230,746 Class B shares, issued and outstanding ( as adjusted), and 169,830,854 Class A shares and 230,746 Class B shares, issued and outstanding (as further adjusted)(3) Additional paid-in capital Accumulated Other Comprehensive Loss ) ) ) Retained Earnings Treasury stock (3,972,400 Class A shares and 588 Class B shares) - ) ) Excel Maritime Carriers Ltd. Stockholders' equity Non-controlling interests Total stockholders' equity Total capitalization $ Total cash includes cash and cash equivalents of $27.2 million and restricted cash of $64.9 million required under our borrowing arrangements. Total debt does not include the fair value of the derivative liabilities which was $39.5 million at June 30, 2012. The as adjusted and as further adjusted number of shares of Class A common stock reflect neither (a) the 2,700,000 shares of our Class A common stock issuable upon the exercise of respective warrants at a price of $0.01 per share under the Back Stop Agreement dated March 29, 2012 that we entered in connection with the recent amendment to our Nordea Credit Facility nor (b) shares issuable under the Back Stop Agreement upon occurrence of future events as set forth in the related agreement. 15 EXCEL MARITIME CARRIERS LTD. INDEX TO UNAUDITED INTERIM CONSOLIDATED FINANCIAL STATEMENTS Page Consolidated Balance Sheets as of December 31, 2011 and June 30, 2012 (Unaudited) F-1 Consolidated Unaudited Statements of Operations for the six month periods ended June 30, 2011 and 2012 F-2 Consolidated Unaudited Statements of Comprehensive Loss for the six month periods ended June 30, 2011 and 2012 F-3 Consolidated Unaudited Statements of Stockholders' Equity for the six month periods ended June 30, 2011 and 2012 F-4 Consolidated Unaudited Statements of Cash Flows for the six month periods ended June 30, 2011 and 2012 F-5 Notes to Unaudited Interim Consolidated Financial Statements F-6 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED BALANCE SHEETS DECEMBER 31, 2, 2012 (Expressed in thousands of U.S. Dollars – except for share and per share data) ASSETS December 31, June 30, 2012 (Unaudited) CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash (Notes 4 and 5) Accounts receivable trade, net Accounts receivable, other Inventories Prepayments and advances Derivative financial instruments (Note 5) 15 Other current assets (Note 3) - Total current assets FIXED ASSETS: Vessels, net of accumulated depreciation of $528,044 and $591,484 Office furniture and equipment, net of accumulated depreciation of $2,241 and $2,496 Total fixed assets, net OTHER NON CURRENT ASSETS: Other deferred non-current assets Restricted cash (Note 4) Total other non-current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Current portion of long-term debt, net of unamortized deferred financing fees (Note 4) $ $ Accounts payable Due to related parties (Note 3) Deferred revenue Accrued liabilities Derivative financial instruments (Note 5) Other current liabilities (Note 3) - Total current liabilities Long-term debt, net of current portion and net of unamortized deferred financing fees (Note 4) Time charters acquired, net of accumulated amortization of $864,115 and $865,890 (Note 7) Derivative financial instruments (Note 5) Total non-current liabilities Total liabilities Commitments and contingencies (Note 11) - - STOCKHOLDERS' EQUITY: Preferred stock, $0.1 par value: 5,000,000 shares authorized, none issued - - Common Stock, $0.01 par value; 994,000,000 Class A shares and 1,000,000 Class B shares authorized; 88,909,430 Class A shares (including Class A shares held in treasury)and 230,746 Class B shares issued and outstanding at December 31, 2011 and 92,835,929 Class A shares and 230,746 Class B shares, issued and outstanding at June 30, 2012 (Note 8) Additional paid-in capital (Notes 8 and 9) Accumulated Other Comprehensive Loss (Note 5) ) ) Retained Earnings Treasury stock (78,650 Class A shares at December 31, 2011 and 588 Class B shares at December 31, 2011 andJune 30, 2012) ) - Excel Maritime Carriers Ltd. Stockholders' equity Non-controlling interest (Note 1) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-1 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF OPERATIONS FOR THE SIX MONTH PERIODS ENDED JUNE 30, 2 (Expressed in thousands of U.S. Dollars-except for share and per share data) REVENUES: Voyage revenues (Note 1) $ $ Time charter amortization Revenue from managing related party vessels 17 - Total revenues EXPENSES: Voyage expenses Charter hire expense Charter hire amortization - Commissions to related parties (Note 3) Vessels operating expenses Depreciation Dry-docking and special survey costs General and administrative expenses (Note 9) OTHER OPERATING INCOME/(LOSS): Gain on sale of vessel - Operating income/ (loss) ) OTHER INCOME (EXPENSES): Interest and finance costs (Notes 3, 4 and 5) ) ) Interest income Losses on derivative financial instruments (Note 5) ) ) Foreign exchange gains (losses) ) Other, net Total other expenses, net ) ) Net loss before taxes and income earned by non-controlling interest ) ) US Source Income taxes ) ) Net loss before income earned by non-controlling interest ) ) Income earned by non-controlling interest ) ) Net loss attributed to Excel Maritime Carriers Ltd. $ ) $ ) Losses per common share, basic (Note 10) $ ) $ ) Weighted average number of shares, basic Losses per common share, diluted (Note 10) $ ) $ ) Weighted average number of shares, diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-2 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF COMPREHENSIVE LOSS FOR THE SIX MONTH PERIODS ENDED JUNE 30, 2 (Expressed in thousands of U.S. Dollars) Net loss $ ) $ ) Other Comprehensive Loss: Unrealized interest rate swap losses ) ) Reclassification adjustments from interest rate swap losses transferred to Consolidated Statements of Operations Other Comprehensive Loss ) ) Comprehensive loss $ ) $ ) Comprehensive income attributable to the non-controlling interest ) ) Comprehensive loss attributed to Excel Maritime Carriers Ltd. $ ) $ ) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. F-3 EXCEL MARITIME CARRIERS LTD. CONSOLIDATED UNAUDITED STATEMENTS OF STOCKHOLDERS' EQUITY FOR THE SIX MONTH PERIODS ENDED JUNE 30, 2 (Expressed in thousands of U.S. Dollars – except for share data) Common Stock Number of Shares Par Value Additional Paid-in Capital Accumulated other comprehensive income (loss) Retained Earnings Treasury Stock Excel Maritime Carriers Ltd. Stockholders' Equity Non-controlling interest Total Stockholders' equity BALANCE, December 31, 2010 $ ) $ $ $ - Net (loss)/ gain - ) - ) ) - Stock-based compensation expense 6 - Unrealized interest rate swap losses - - - ) - - ) - ) BALANCE, June 30, 2011 $ $ $ ) $ $ ) $ $ $ BALANCE, December 31, 2011 $ $ $ ) $ $ ) $ $ $ - Net (loss)/ gain - ) - ) ) - Stock-based compensation expense, net of forfeiture ) - Back Stop Agreement - -Issuance of common stock 40 - -Cancellation of treasury stock ) (1
